Citation Nr: 0900276	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from December 1971 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Board previously remanded this 
case in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2007 remand, the Board explained that further VA 
examination was required in order to determine the presence 
of any neurologic impairment associated with the veteran's 
service-connected low back disorder.  The Board specified 
that the examiner was to undertake all indicated tests.

The veteran was afforded the requested VA examination in June 
2008.  With respect to neurologic impairment, the examiner, a 
physicians assistant, noted that a prior electromyography 
(EMG) study of the veteran was reportedly negative for 
pertinent findings.  He indicated, however, that he was 
scheduling the veteran for current EMG studies, as well as 
for a Magnetic Resonance Imaging (MRI) study of the low back.  
The reports of those studies, if they were in fact conducted, 
are not on file.

Given the examiner's intention to order current EMG and MRI 
studies in connection with the increased rating claim, the 
Board finds that remand of the case is required for the RO to 
either obtain the reports of the referenced studies, or to 
schedule the veteran for those studies.  See generally, Green 
v. Derwinski, 1 Vet. App. 121, 123 (1991).

The representative has pointed out that the June 2008 
examination report was not signed by either the physicians 
assistant or the supervising physician.  Although it appears 
the examination report was transmitted electronically, on 
remand the RO should obtain the signed copy of the 
examination report from the Salt Lake City, Utah VA Medical 
Center.  See M21-1MR, pt. III, subpt. iv, ch. 3, sec. a 
(2008) (All original examination reports must be signed by a 
physician (with certain exceptions)).  Copies transmitted 
electronically without signatures are acceptable, because 
signed copies will be maintained by the Veterans Health 
Administration examining facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Salt Lake 
City, Utah, VA Medical Center and obtain 
the EMG and MRI studies performed in 
connection with the June 2008 VA 
examination.  The RO should document its 
efforts to obtain the referenced studies. 

2.  The RO should also contact the Salt 
Lake City, Utah, VA Medical Center and 
obtain the signed copy of the June 17, 
2008, VA examination report of the 
veteran.  If the referenced examination 
report has not been signed by the 
conducting physicians assistant and the 
supervising physician, the RO should 
request that the Salt Lake VA Medical 
Center have a copy of the examination 
report signed by both individuals.

3.  If and only if the RO is unable to 
obtain copies of the EMG and MRI studies 
ordered by the June 2008 examiner, or if 
the RO is unable to obtain a signed copy 
of the June 17, 2008, examination report, 
the RO should arrange for a VA orthopedic 
and neurological examination to determine 
the current severity of the veteran's 
service-connected low back disability, 
including any neurological manifestations 
affecting the left and right lower 
extremities.  All indicated testing 
should be conducted.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour.  

The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of associated nerve 
impairment affecting the lower 
extremities.  For each lower extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

